           Case 5:08-cr-00534-JLS Document 64 Filed 04/06/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                       :
                                               :
                                               :
                        v.                     :   NO. 08-CR-534
                                               :
JOHN DOUGLAS PARKER                            :
USMS # 62974-066                               :

                                              ORDER

        AND NOW, this 6th day of April, 2021, upon consideration of Defendant’s Motion to

Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), the government’s response thereto and

Defendant’s reply, it is hereby ORDERED as follows:

        1. Defendant’s Motion is GRANTED;

        2. Defendant’s term of imprisonment is hereby reduced to the time he has already served;

        3. Defendant shall be released from the custody of the Bureau of Prisons (FCI Hazelton) as

soon as possible;

        4. Upon release from custody, Defendant shall serve the supervised release term imposed by

the Court and shall contact the U.S. Probation Office within 24 hours of his release and follow its

instructions.

                                               BY THE COURT:



                                               /s/ Jeffrey L. Schmehl
                                               Jeffrey L. Schmehl, J.
